Citation Nr: 0837023	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence was received to reopen the 
claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 through August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran is seeking to reopen his claim for entitlement to 
service connection for asthma.  This claim was denied in 
August 1977 and July 1999 rating decisions, which were not 
appealed.  A claim that has been denied, and not appealed, 
will not be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 
7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In this case, the veteran contends that he had asthma prior 
to service, which was aggravated during service.  The August 
1977 and July 1999 denials were based upon the lack of 
evidence of aggravation.  In other words, there was no 
evidence showing that the veteran's pre-existing asthma 
increased in severity, beyond the natural progress of the 
disease, during his active service.  38 C.F.R. § 3.306(a).  
In order to reopen the claim, there must be new evidence 
added to the claims folder since the July 1999 denial, which 
establishes that fact.  To date, there has been no medical 
evidence added to the claims folder establishing such a fact.  
In fact, the only evidence received since 1999 is the VA 
treatment records dating between September 2000 and September 
2007. These treatment records do not discuss the veteran's 
asthma with any reference to his period of active service.  
However, at the July 2008 Board hearing, it became apparent 
that there are a great deal of records missing from the 
claims folder, including records possibly dating from the 
time period immediately following the veteran's medical 
discharge from service.

The veteran testified that he started working for Ford Motor 
Company in 1971 and saw company physicians due to his asthma.  
See Board hearing transcript at pages 3-6.  He also reported 
seeing a specialist in Colorado in 1976.  Id. at page 4.  The 
veteran noted treatment at a "Mayberry Clinic" while 
employed by the City of Detroit, as well as a private 
physician named "Mendratta."  Id. at page 8.  He also 
testified that he moved to Canada for a short time and while 
there treated at Peel Regional Hospital in Ontario.  Id. at 
page 9.  Each of these health care facilities identified are 
private treatment facilities and physicians.  Under 
38 C.F.R. § 3.159(c)(1), VA has a duty to assist the veteran 
in obtaining relevant treatment records from private 
physicians.  Because these records have not yet been sought 
and may contain evidence of a worsening of the veteran's 
asthma close in time with his discharge from service, they 
are relevant to the issue of whether there is new and 
material evidence available to reopen the veteran's claim.  
As such, this matter must be remanded in order to meet VA's 
duty to assist the veteran.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. VA's March 2005 letter to the veteran failed to 
mention precisely what evidence is necessary to reopen the 
claim, as is required by Kent. Thus, a remand is required so 
that VA can afford the veteran all appropriate due process.  
Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. § 
3.159(c)(1), including obtaining all 
relevant, non-duplicative records from any 
private treatment facility identified by 
the veteran.  These facilities include 
those identified at the July 2008 hearing 
and discussed in the remand paragraphs, 
above. Associate all relevant evidence 
with the claims folder.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




